DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 3 “wherein when” should read “c connector.” or “cable connector.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by G. W. Ziegler (US Patent 3566334).
As per claim 1, G. W. Ziegler teaches a heavy-duty (see column 1, lines 19-30), harsh environment coaxial connector assembly (figure 1), comprising: a mounting shell connector 13 including a cylindrical body (along 1) and an electrically conductive mounting flange 14 extending from the cylindrical body (along 1); a plurality of mounting apertures 17 formed in the flange 14 to support the mounting shell connector 13 via a plurality of fasteners 15 extending through the respective mounting apertures 17; and wherein each of the plurality of fasteners 15 is electrically isolated from the mounting flange 14.
As per claim 2, G. W. Ziegler teaches a connector assembly (figure 1), wherein the plurality of fasteners 15 are electrically conductive (see column 4, lines 38-53).
As per claim 8, G. W. Ziegler teaches a connector assembly (figure 1), wherein the mounting shell connector 13 includes a threaded outer surface 28.
As per claim 9, G. W. Ziegler teaches a connector assembly (figure 1), further comprising a cable connector 3 having an inner threaded surface 5 to mate with the threaded outer surface 28 of the mounting shell connector 13.
As per claim 10, G. W. Ziegler teaches a connector assembly (figure 1), wherein the cable connector 3 includes a polygonal surface (along 3) to receive an application of torque (along 3) to complete a threaded engagement (along 3) of the mounting shell connector 13 and the cable connector 3.
As per claim 11, G. W. Ziegler teaches a connector assembly (figure 1), wherein the cylindrical body (along 1) has a round outer surface (adjacent to 15 on right or left side).
As per claim 12, G. W. Ziegler teaches a connector assembly (figure 1), wherein the mounting flange 14 is rectangular (seen in figure 3).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. W. Ziegler (US Patent 3566334) in view of Butler et al. (US Patent Application Publication 20030102876 A1).
As per claim 3, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, further comprising a nonconductive bushing associated with each fastener, each nonconductive bushing electrically isolating one of the plurality of fasteners from the mounting flange.  
Butler teaches further comprising a nonconductive bushing 212 associated with each fastener 30, each nonconductive bushing electrically isolating one of the plurality of fasteners 30 from the mounting flange 400.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Butler further comprising a nonconductive bushing associated with each fastener, each nonconductive bushing electrically isolating one of the plurality of fasteners from the mounting flange.  
The motivation to combine the teachings of G. W. Ziegler in view of Butler would have been provide electrical isolation and physical support. (see paragraph [0038]).
As per claim 4, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, wherein at least one of the nonconductive bushings has a T-shape.
Butler teaches, wherein at least one of the nonconductive bushings 212 has a T-shape (seen in figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Butler wherein at least one of the nonconductive bushings has a T-shape.
The motivation to combine the teachings of G. W. Ziegler in view of Butler would have been provide electrical isolation and physical support. (see paragraph [0038]).
As per claim 5, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, further comprising a nut attached to each respective fastener and securing the respective nonconductive bushing to the mounting flange.
Butler teaches, further comprising a nut 50 attached to each respective fastener 30 and securing the respective nonconductive bushing 212 to the mounting flange 400.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Butler further comprising a nut attached to each respective fastener and securing the respective nonconductive bushing to the mounting flange.
The motivation to combine the teachings of G. W. Ziegler in view of Butler would have been provide electrical isolation and physical support. (see paragraph [0038]).
As per claim 13, G. W. Ziegler teaches a heavy-duty (see column 1, lines 19-30), harsh environment coaxial connector assembly (figure 1), comprising: a mounting shell connector 13 including an electrically conductive mounting flange 14 and a cylindrical body (along 1) extending from a first side of the mounting flange (adjacent to 15 on right or left side) and a connector portion (adjacent to 15) extending an a second side of the mounting flange (adjacent to 15 on right or left side); a plurality of mounting apertures 17 formed in the mounting flange 14 to support the mounting shell connector 13 via a plurality of fasteners 15 extending through the respective plurality of mounting apertures 17.
G. W. Ziegler does not teach, and a respective plurality of electrically nonconductive bushings each electrically isolating a respective one of the fasteners from the mounting flange.
Butler teaches, and a respective plurality of electrically nonconductive bushings 212 each electrically isolating a respective one of the fasteners 30 from the mounting flange 400.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Butler a respective plurality of electrically nonconductive bushings each electrically isolating a respective one of the fasteners from the mounting flange.
The motivation to combine the teachings of G. W. Ziegler in view of Butler would have been provide electrical isolation and physical support. (see paragraph [0038]).
As per claim 16, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, wherein at least one of the nonconductive bushings has a T-shape.
Butler teaches, wherein at least one of the nonconductive bushings 212 has a T-shape (seen in figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Butler wherein at least one of the nonconductive bushings has a T-shape.
The motivation to combine the teachings of G. W. Ziegler in view of Butler would have been provide electrical isolation and physical support. (see paragraph [0038]).
As per claim 17, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, further comprising a nut attached to each respective fastener and securing the respective nonconductive bushing to the mounting flange.
Butler teaches, further comprising a nut 50 attached to each respective fastener 30 and securing the respective nonconductive bushing 212 to the mounting flange 400.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Butler further comprising a nut attached to each respective fastener and securing the respective nonconductive bushing to the mounting flange.
The motivation to combine the teachings of G. W. Ziegler in view of Butler would have been provide electrical isolation and physical support. (see paragraph [0038]).
As per claim 18, G. W. Ziegler teaches a connector assembly (figure 1), wherein the mounting shell connector 13 includes a threaded outer surface 28.
As per claim 19, G. W. Ziegler teaches a connector assembly (figure 1), further comprising a cable connector 3 having an inner threaded surface 5 to mate with the threaded outer surface 28 of the mounting shell connector 13.
As per claim 20, G. W. Ziegler teaches a connector assembly (figure 1), wherein the cable connector 3 includes a polygonal surface (along 3) to receive an application of torque (along 3) to complete a threaded engagement (along 3) of the mounting shell connector 13 and the cable connector 3.

Claim 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. W. Ziegler (US Patent 3566334) in view of Berger et al. (US Patent application Publication 20130029526 A1).
As per claim 6, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, wherein the mounting shell connector is fabricated from metal.
Berger teaches, wherein the mounting shell connector 2 is fabricated from metal (see paragraph [0043]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Berger wherein the mounting shell connector is fabricated from metal.
The motivation to combine the teachings of G. W. Ziegler in view of Berger would have been very hard and/or corrosion-resistant material surface (see paragraph [0022]). 
As per claim 7, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, wherein at least a portion of the mounting shell connector 2 is anodized (see paragraph [0043]). 
Berger teaches, wherein at least a portion of the mounting shell connector is anodized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Berger wherein at least a portion of the mounting shell connector is anodized.
The motivation to combine the teachings of G. W. Ziegler in view of Berger would have been very hard and/or corrosion-resistant material surface (see paragraph [0022]). 
As per claim 14, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, wherein the mounting shell connector is fabricated from metal.
Berger teaches, wherein the mounting shell connector 2 is fabricated from metal (see paragraph [0043]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Berger wherein the mounting shell connector is fabricated from metal.
The motivation to combine the teachings of G. W. Ziegler in view of Berger would have been very hard and/or corrosion-resistant material surface (see paragraph [0022]). 
As per claim 15, G. W. Ziegler teaches a connector assembly (figure 1).
G. W. Ziegler does not teach, wherein at least a portion of the mounting shell connector 2 is anodized (see paragraph [0043]). 
Berger teaches, wherein at least a portion of the mounting shell connector is anodized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of G. W. Ziegler in view of Berger wherein at least a portion of the mounting shell connector is anodized.
The motivation to combine the teachings of G. W. Ziegler in view of Berger would have been very hard and/or corrosion-resistant material surface (see paragraph [0022]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831